We agree with the Supreme Court that the plaintiff failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether the defendant Marine Petroleum Transportation Corp. (hereinafter Marine) knew of the retainer agreement between the defendant Martin Harrison Clancy and the plaintiff and, thus, as to whether Marine induced the breach of that agreement (see, Kronos, Inc. v AVX Corp., 81 NY2d 90, 94; Israel v Wood Dolson Co., 1 NY2d 116). Miller, J. P., Joy, Hart and Krausman, JJ., concur.